Citation Nr: 0607268	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Hugh F. "Trey" Daly, Senior 
Attorney
	Legal Aid Society of Greater Cincinnati

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran had various periods of active service in the 
United States Army and Army Reserves from 1972 to 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a decision dated in October 1998, the Board granted 
service connection for bilateral pes planus on the basis of 
aggravation during military service. 
See 38 U.S.C.A. § 1153 (West 2002).  In the same decision, 
the Board granted secondary service connection for the degree 
of additional disability resulting from aggravation of 
degenerative disc disease of the low back by service-
connected bilateral pes planus.  See 38 C.F.R. § 3.310 
(2005); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a rating decision dated in January 1999, the RO 
implemented the Board decision granting service connection 
for bilateral pes planus and degenerative disc disease of the 
low back.  The RO assigned noncompensable rating for each of 
the disabilities.  In March 1999, the veteran filed a notice 
of disagreement as to the assigned disability ratings.  

In a June 1999 rating decision, the RO assigned a 20 percent 
rating for the bilateral pes planus, stating that this 
represented a 30 percent current level of disability minus a 
pre-service 10 percent level of disability.  See 38 C.F.R. § 
4.22 (2005).  
In a rating decision dated in December 1999, the RO assigned 
a 20 percent evaluation for degenerative disc disease with 
lumbosacral strain, which it said represented a 40 percent 
current level of lumbosacral strain minus the 20 percent 
rating at which the veteran's low back disability had 
previously been rated for pension purposes.  

The veteran through counsel indicated continued 
dissatisfaction with this rating in subsequent correspondence 
to the RO.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when 
a veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

This case was previously before the Board in August 2004, 
when it remanded the claims for further evidentiary and 
procedural development.  This has been accomplished.  In July 
2005, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the veteran's claims.  The veteran's VA claims folder has 
been returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

After having carefully considered the matter, and for the 
reason expressed immediately below, the Board regretfully 
believes that these issues must be again be remanded.  

The veteran indicated in a March 2005 statement that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  The claims file does not contain any SSA records.  
Those records are potentially pertinent to the veteran's 
claims.  Though the Board certainly regrets causing further 
delay to claims that have been in appellate status for years, 
those records must be obtained for consideration in 
connection with the issues on appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should also obtain copies of 
the SSA disability determination 
letter pertinent to the veteran's 
claim for Social Security disability 
benefits, along with copies of all 
medical records relied upon in 
reaching that determination.  All 
efforts in this regard should be 
documented in the claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to  increased disability 
ratings for his service-connected pes 
planus and low back disabilities.  If 
the benefits sought on appeal remain 
denied, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

